Waite, J.
The lands in question having been conveyed to the defendant’s wife, by whom he had issue, he became thereby vested with a life estate, as tenant by the curtesy initiate. This estate was one which he could convey by deed, and which could be levied upon and taken by execution. Starr v. Pease & al. 8 Conn. R. 541. Watson & ux. v. Watson, 10 Conn. R. 77.
These principles, aside from the statute of 1850, (a) are not denied. But it is insisted, that by virtue of that statute, as the lands were conveyed to the wife, during her coverture, in consideration of money and other property acquired by her personal services, during the coverture, they became her sole and separate estate, and were not liable to be taken for her husband’s debts.
It is conceded, that if the property had been conveyed to her, subsequent to the passing of the act, such would be its operation; but it is claimed, that the statute can have no such effect upon lands previously conveyed. The principal question, therefore, is, whether the statute is retrospective in its operation, and devests the husband of an estate which had previously become vested in him.
*355Although in some cases, statutes may have a retrospective effect, yet such a construction is never to be given to them, unless required in the most explicit terms. The presumption is, that all statutes are to operate prospectively, and were not made to impair vested rights. Goshen v. Stonington, 4 Conn. R. 220. Thames Manufacturing Company v. Lathrop, 7 Conn. R. 550. Perkins v. Perkins, 7 Conn. R. 558. Couch, q. t. v. Jeffries, 4 Burr. 2460.
In the present case, we see nothing to justify the construction contended for by the defendant. The language—“all real estate conveyed to a married woman,” may well apply to conveyances subsequently made, without any reference whatever to those that were prior; and there is no express allusion whatever in the act, to conveyances, which had been made.
In this respect, the statute is materially different from another passed at the same session, upon a similar subject. That provided, “that in every case where the real estate of a married woman has been or shall be sold," &c. clearly extending to previous as well as subsequent sales. Stat. 1850, ch. 31.
Another question has been made, and that is, whether it was in the power of the legislature to pass an act, which should take away the estate which had become vested in the defendant, and destroy the lien of the plaintiff acquired by his attachment, previous to the passing of the act, without any fault on his part, and without any compensation, the act now being passed to validate some act void for want of form, or to carry into effect some arrangement in conformity with the intention of the parties. But we deem it unnecessary to enter into an examination of that question, as in our judgment, the act in question does not require it. We think that the defendant has suffered no injury, by the rejection of the evidence offered by him; and that, therefore, he is not entitled to a new trial.
In this opinion the other Judges concurred.
New trial denied.

 That statute is as follows: “All real estate, conveyed to a married woman, during coverture, in consideration of money, or other property, acquired by her personal services, during such coverture, shall be held by her, to her sole and separate use.” Statutes, 1850, ch. 33.